Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57, 59, 62-66, and 72-76 stand rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inducing an immune response in an individual, does not reasonably provide enablement for inhibiting a viral infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, 
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to inhibiting a viral infection. Thus, the claims taken together with the specification imply treatment whereby the inhibition is a treatment option to “reduce the severity of the viral or bacterial infection such that the virus or bacteria can be eliminated from the individual,” see (84) of the PG Pub.
(3) The state of the prior art:
Pattnaik, Entry Inhibitors: Efficient Means to Block Viral Infection, The Journal of Membrane Biology volume 253, pages 425–444 (2020) discloses that “The emerging and re-emerging viral infections are constant threats to human health and wellbeing. Several strategies have been explored to develop vaccines against these viral diseases. The main effort in the journey of development of vaccines is to neutralize the fusion protein using antibodies. However, significant efforts have been made in discovering peptides and small molecules that inhibit the fusion between virus and host cell, thereby inhibiting the entry of viruses. This class of inhibitors is called entry inhibitors, and they are extremely efficient in reducing viral infection 
The reference goes on to say “It is not very difficult to identify emerging viral diseases and the genetic fingerprint of viral fusion proteins, however, the discovery of vaccine or drugs against these viruses is extremely time consuming. Moreover, some viral infections such as the ongoing COVID-19 pandemic spread at an extraordinary rate, which overtakes the development of suitable therapies. Thus, the traditional approach of ‘one bug-one drug’ is not sufficient for combating emerging viral diseases. Therefore, in our opinion, more proactive research on broad-spectrum antiviral agents might be helpful to deal with future pandemic situations.”

(4) The relative skill of those in the art:
	The relative skill of those in the art is high.

(5) The predictability or unpredictability of the art:
	Since the specification does not present data for a broad spectrum anti-viral and antibacterial remains largely unsolved, means for doing so is highly unpredictable, given the date appear to be for a ‘one bug-one drug,’ the claims are not enabled for such a broad method of inhibiting.
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:


(8) The quantity of experimentation necessary:
	Considering the state of the art as discussed by factors above, and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to make and use in a dose and observe it is works for any and all viruses.

It is the examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 6-10 of the remarks filed 9/27/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Arguments are begun by speaking to the reference out of context as to what it taught as applied to the rejection. The reference, Pattnaik, Entry Inhibitors: Efficient Means to Block Viral Infection, states: However, significant efforts have been made in discovering peptides and small molecules that inhibit the fusion between virus and host cell, thereby inhibiting the entry of viruses. This class of inhibitors is called entry inhibitors, and they viral infection comprising: administering to an individual: (1) a glycopolypeptide comprising one or more modified amino acid residues having a sidechain comprising a monosaccharide or an oligosaccharide, wherein the glycopolypeptide binds specifically to a carbohydrate-binding monoclonal antibody with an affinity of less than 100 nM; (ii) an immunogenic conjugate comprising said glycopolypeptide covalently or non-covalently bound to an immunogenic carrier molecule; or (iii) a pharmaceutical composition comprising a pharmaceutically acceptable carrier and said glycopolypeptide or said immunogenic conjugate, wherein said administering is effective to induce a neutralizing immune response against a virus pathogen that the carbohydrate-binding monoclonal antibody recognizes. (ii) is not being addressed as the concept of (i) will suffice. Note that items in bold are generic and underlined are specific. Note too that the items bolded are also left to the imagination except for the species reduced to practice. Thus, this “one-bug” . 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 44-46, 52-57, 59, 62, 66, 72-76, and 97 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  

The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to a method of inhibiting a viral infection or inducing an immune response.

(1) Level of skill and knowledge in the art: 


(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the peptides are for the inhibition of a virus.

(5) Method of making the claimed invention:
Standard peptide and protein methodologies well known in the art. 

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim(s) 44 and 57 and the dependent claims are a broad generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any class of compound claimed by functional language without a proper structure function relationship.
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  "MPEP § 2163.

Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and 

Chemical
There are a few examples, and those examples appear to demonstrate a common core structure that provides the intended function for some, or are unique.  While having written description for peptides identified in the specification, tables, and/or examples, there no disclose structure/function relationship readily seen as claimed. The Markush appears to be expanded from a small set of species to what might be done to have compounds that might function in the manner intended, rather than an actual Markush that conveys essential structure function relationship to the intended use.

	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163.

The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Applicant’s Arguments
Applicant’s arguments are found on page(s) 10 and 11 of the remarks filed 09/27/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. As with the enablement, the claims are drawn to generic language devoid of real structures that provide the intended function. Applicants have stated that the specification describes the process for raising 2G12 glycopeptide, but this species cannot be the basis for the instant claims.  The claims are to be understood on their own, and not through a myriad of pointing to sections of the specification, exhibits, and declarations. There are so many possibilities in the claim language as to create unrelated glycopeptide constructs without any real structure/function that could or would inhibit a (any) virus. As in the parent case, novelty was introduced into the claim to provide the reader information of what the invention actually is. Items like linkers can be generic, but given that glycopeptide are to be specific, specificity is needed and not just generic and functional language. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 09/27/2021 is insufficient to overcome the rejection of Claim 44-46, 52-57, 59, 62, 66, 72-76, and 97 based upon 112 1st Paragraph for both written description and enablement as set forth in the last Office action. The declaration reads more like a method of making rather than what was made in order to treat. In the parent case, the structure that was needed for the peptide is seen as SEQ ID NO: 2, but reading the claim 

	     Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS S HEARD/Primary Examiner, Art Unit 1654